Title: To James Madison from Josef Yznardy, 26 August 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


26 August 1804, Cádiz. “Under date of the 18th. June last Mr. Jasper Moylan my Lawyer at Philadelphia advises me of the Suit that Capt.

Josef Israel so unjustly begun against me, was given in my favour after immense expence, which I hope in the rectitude of that Government & agreable to the promise of Mr. Lincolm [sic] your predecessor will be made good to me.
“This Government has made a present of two Armed Shebecks [xebecs] to the Bey of Tunis, which news I communicate you privately, that you may make the use you may judge convenient.
“I have the pleasure of remitting you Original Papers received from Stephen Cathalan Junior of Marseilles agreable to his request as also Copy of my answer to the same.”
